Exhibit 10.2
 
Agreement to Assign and Settle Debt
 
Whereas, BioNeutral Group Inc. (“BioN”) is indebted to numerous creditors; and


Whereas, BioN  has concluded that as a consequence of BioN’s current financial
condition BioN is not likely to be able to repay to its creditors the amounts
owed to the creditors; and
 
Whereas, Vinfluence Pty Ltd, (“VPL”) is attempting to assist BioN in
restructuring BioN and assisting BioN to achieve its business objectives,
 
Now Therefore, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:
 
1.  
BioN hereby represents to VPL that it is indebted to the creditors listed on
Schedule 1 hereto in the amounts set forth thereon (the “Non-Affiliate
Debt”).  BioN hereby represents to VPL that it is indebted to the Creditors
listed on Schedule 2 hereto in the amounts set forth thereon (the “Affiliate
Debt”).  The Non-Affiliate Debt and the Affiliate Debt are collectively referred
to as the “Debt”.

 
2.  
BioN represents and warrants to VPL that it agrees to VPL’s purchase and
assumption of all or any portion of the Debt, and will execute any documents
required to by BioN to assign the Debt to VPL in the amounts purchased by
VPL.  BioN shall execute such further and additional documents, including
release agreements, as may be requested by VPL to complete the discharge of
indebtedness intended contemplated by this agreement.

 
3.  
BioN shall immediately upon VPL’s request, assemble and transmit to VPL copies
of all promissory notes, demands for payment, correspondence, and other
documents describing, constituting or referring to the Debt.

 
4.  
BioN agrees to further settle any and all of the Affiliate Debt acquired by VPL,
from time to time, in exchange for the issuance of such number of shares of
BioN’s Series B Convertible Preferred Stock (the “B Stock”), the designations,
rights and preferences of which are set forth in the certificate of designation
attached hereto as Schedule 3, equal to the total dollar amount of Affiliate
Debt acquired by VPL.  BioN agrees to further settle any and all of the
Non-Affiliate Debt acquired by VPL, from time to time, in exchange for the
issuance of such number of shares of BioN’s Series D Convertible Preferred Stock
(the D “Stock”), the designations, rights and preferences of which are set forth
in the Certificate of Designation attached hereto as Schedule 4, equal to the
total amount of Non-Affiliate Debt acquired by VPL. For purposes of settling the
Debt acquired by VPL the price per share of the Stock shall be $10.00 (by way of
example the settlement of $800,000 of debt shall result in the issuance of
80,000 shares of Stock). BioN shall execute and deliver a stock certificate or
certificates evidencing such stock issuance not later than five (5) business
days of receipt of the Conversion Notice. VPL understands that such stock
certificates have not been registered for resale, are issued subject to the
provisions of SEC Rule 144, are not liquid, and may be subject to restrictions
and holding periods governing resale. VPL has reviewed BioN’s current and
historical SEC reports and is aware of the risks attendant to accepting BioN
stock.

 
 
1

--------------------------------------------------------------------------------

 
 
5.  
In the event any creditor set forth in Schedule 1 or Schedule 2 asserts claims
against BioN to collect the Debt owed to such creditor following the delivery of
the Stock, VPL shall be responsible for the defense and satisfaction of such
claims.

 
6.  
BioN agrees that VPL shall have the right to compromise the Debt in any manner
VPL determines is prudent and in the best interests of VPL, and that from and
after the date hereof BioN will permit VPL the exclusive right to manage,
compromise, defend and satisfy the Debt.

 
7.  
This agreement may not be modified or amended except in writing, signed by the
parties hereto. Each party has conducted its own diligence and inquiry into the
matters which are the subject of this agreement and no party has relied on any
promise, statement or representation except as specifically stated in this
agreement. This agreement constitutes the full, complete and final expression of
the parties understanding with respect to the subject matter hereof. BioN
understands that VPL intends to resolve the Debt at a steep discount to the face
amount of the Debt where possible. No party has relied on any representation or
promise with respect to the subject matter of this agreement except as set forth
herein. This agreement is deemed and agreement made and to be performed in the
State of New York and shall be governed and construed in accordance with New
York law. The federal and state courts situated in and for New York Count shall
be the exclusive venue for any dispute arising hereunder, and the parties
consent to the jurisdiction of such courts for such purposes.

 
Agreed to this 7th day of November, 2011
 

 BioNeutral Group Inc.     Vinfluence Pty Ltd               By:
/s/Andrew Kielbania
  By:  
/s/ Wayne Johnson
   
Andrew Kielbania
   
Wayne Johnson
             

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
Type
Date
 
Num
 
Schedule 1 – Schedule of Debt
 
 
Memo
 
Due Date
 
Aging
   
Open Balance
 
91Midtown
                             
Bill
07/13/2011
  5413  
AP/11/0451 - PRODUCT SHEETS AND BOOTH EXP APIC
 
08/12/2011
    55       11,460.00    
Bill
07/13/2011
  5414  
AP/11/0451 - BAL WEB DEVELOPMENT EXP
 
08/12/2011
    55       6,905.00  
Total 91Midtown
                            18,365.00  
ACRYLIC RESINS
                                 
Bill
03/31/2011
 
INV125650
 
AP/11/0374
 
04/30/2011
    159       1,275.50    
Bill
04/19/2011
 
INV0131155
 
AP/11/0390 - freight chgs for KY
 
05/19/2011
    140       572.85    
Bill
04/28/2011
 
INV0133861
 
AP/11/0390 - PURCHASE OF 32 GAL
 
05/28/2011
    131       460.37    
Bill
04/28/2011
 
INV0133859
 
AP/11/0390 - PURCHASE OF 16 GAL
 
05/28/2011
    131       192.32    
Bill
09/01/2011
  144262  
AP/11/0518
 
10/01/2011
    5       5,433.04  
Total ACRYLIC RESINS
                            7,934.08  
Advanced Chemical Sensors Inc
                                 
Bill
11/30/2009
 
GE4964
 
AP/09/0045 - LAB SUPPLIES
 
12/10/2009
    665       676.00    
Bill
11/30/2009
 
GE5005
 
AP/09/0045 - LAB SUPPLIES
 
12/10/2009
    665       1,348.00  
Total Advanced Chemical Sensors Inc
                            2,024.00  
Alison Graham
                                 
Bill
05/31/2011
 
WEB DEVELOP
 
AP/11/0403 - WEB DEVELOPMENT - GRAPHIC DESIGN CHGS
 
06/30/2011
    98       2,000.00  
Total Alison Graham
                            2,000.00  
ANA PEREZ
                                 
Bill
02/01/2011
     
AP/10/0356 - ADMIN SERVICES
 
03/03/2011
    217       2,144.63    
Bill
02/28/2011
     
AP/10/0356 - ADMIN SERVICES
 
03/30/2011
    190       2,175.11    
Bill
03/01/2011
     
AP/10/0356 - ADMIN SERVICES
 
03/31/2011
    189       2,935.00    
Bill
03/31/2011
     
AP/10/0356 - ADMIN SERVICES
 
04/30/2011
    159       2,223.00    
Bill
06/30/2011
 
APRIL 2011
 
AP/10/0433 - ADMIN SERVICES
 
07/30/2011
    68       2,294.25    
Bill
06/30/2011
 
MAY 2011
 
AP/10/0433 - ADMIN SERVICES
 
07/30/2011
    68       2,351.25    
Bill
06/30/2011
 
JUNE 2011
 
AP/10/0433 - ADMIN SERVICES
 
07/30/2011
    68       3,548.25    Total ANA PEREZ                             17,671.49  



 
3

--------------------------------------------------------------------------------

 


Anslow & Jaclin
                     
Bill
07/30/2009
       
08/09/2009
    3,525.00    
Bill
10/31/2009
 
VARIOUS
 
LEGAL FEES
11/10/2009
    18,195.00  
Total Anslow & Jaclin
                  25,220.00  
Asset Location and Recovery Interntional
                       
Bill
03/16/2010
  201031-1  
AP/10/0135 - EIN AND BLANK CHECK SEARCH EXP
04/15/2010
    1,590.00  
Total Asset Location and Recovery Interntional
                  1,590.00  
ATS LABS
                       
Bill
05/03/2010
  01011910  
AP/09/0160 - TESTING
06/02/2010
    50.00  
Total ATS LABS
                  50.00  
AXIOM VALUATION SOLUTIONS
                       
Bill
06/30/2011
 
IP VALUATION
 
AP/10/0449 - ASSET VALUATION
07/30/2011
    6,500.00  
Total AXIOM VALUATION SOLUTIONS
                  6,500.00  
Bartolomei & Pucciarelli
                       
Bill
10/31/2010
 
INV - JUNE TIME
 
AP/10/0245 - BALANCE PER STMT - AUDIT FEES 06/30/10
11/30/2010
    9,000.00    
Bill
09/30/2011
 
FINA BILL
 
AP/11/0514 - BALANCE PER STMT - AUDIT FEES TRANSITION
10/30/2011
    4,000.00  
Total Bartolomei & Pucciarelli
                  13,000.00  
Brian Delle Donna
                       
General Journal
12/31/2006
 
JTC-74
 
Reclass
      27,430.00  
Total Brian Delle Donna
                  27,430.00  

 
 
4

--------------------------------------------------------------------------------

 
 
BUSINESS WIRE
                     
Bill
01/31/2010
  3603045  
AP/10/0079 - INVESTOR RELATION EXP
03/02/2010
    595.00    
Bill
01/31/2010
  3604549  
AP/10/0079 - INVESTOR RELATION EXP
03/02/2010
    485.00    
Bill
01/31/2010
  3605173  
AP/10/0079 - INVESTOR RELATION EXP
03/02/2010
    430.00  
Total BUSINESS WIRE
                  1,510.00  
CABLEVISION
                       
Bill
09/30/2011
 
SEP 2011
 
AP/10/0521 - TELEPHONE AND FAX BILL
10/30/2011
    258.83  
Total CABLEVISION
                  258.83  
Chernoff Group
                       
General Journal
04/30/2010
 
AE/2Q/10/11
 
TO CORRECT EXP RECLASS TO CHERTOFF GROUP
    -65,500.00    
General Journal
10/31/2010
 
AJE/Q3-09/10
 
write off chertoff payable
      -75,000.00    
Bill
11/02/2009
 
Agreement 9/30/09
 
AP/09/0001 - Advisory Agreement dt 09/30/09
11/12/2009
    37,500.00    
Bill
01/04/2010
 
Agreement dt 9/30/09
 
AP/10/0002 - Advisory Agreement dt 09/30/09
01/14/2010
    75,000.00    
Bill
05/01/2010
 
MAY 10 RETAINER
 
AP/10/0137 - Monthly Retainer MAY 10
05/31/2010
    28,000.00  
Total Chernoff Group
                  0.00  
Continental Corporate Services Inc
                       
Bill
05/01/2011
  58562  
AP/11/0394 - SERVICE FEE FOR DE docs
05/31/2011
    263.33    
Bill
05/01/2011
  59464  
AP/11/0394 - SERVICE FEE FILING ORGANIZATION DOCS
05/31/2011
    554.00    
Bill
05/01/2011
  59582  
AP/11/0394 - SERVICE FEE UCC SEARCH
05/31/2011
    1,516.58  
Total Continental Corporate Services Inc
                  2,333.91  
Corporate Stock Transfer
                       
Bill
09/01/2011
  36747  
AP/09/0491 - PER STMT - INVESTOR RELATIONS
10/01/2011
    578.23  
Total Corporate Stock Transfer
                  578.23  
Corporation Service Company
                       
Bill
06/30/2011
  72151413  
AP/11/0441 - REGISTERED AGENT SERVICES - NEVADA
07/30/2011
    341.00    
Bill
06/30/2011
  72765372  
AP/11/0441 - REGISTERED AGENT SERVICES - NEVADA
07/30/2011
    356.00  
Total Corporation Service Company
                  697.00  

 
 
5

--------------------------------------------------------------------------------

 
 
David Filler Esq
                     
Bill
05/01/2011
 
Jan Retainer
 
AP/11/0401 - Jan 2011 Retainer Fee legal Services
05/31/2011
    10,000.00    
Bill
05/01/2011
 
Feb Retainer
 
AP/11/0401 - Feb 2011 Retainer Fee legal Services
05/31/2011
    10,000.00    
Bill
05/01/2011
 
March Retainer
 
AP/11/0401 - MArch 2011 Retainer Fee legal Services
05/31/2011
    10,000.00    
Bill
05/01/2011
 
April Retainer
 
AP/11/0401 - April 2011 Retainer Fee legal Services
05/31/2011
    10,000.00    
Bill
05/01/2011
 
May Retainer
 
AP/11/0401 - May 2011 Retainer Fee legal Services
05/31/2011
    10,000.00    
Bill
06/30/2011
 
RETAINER
 
AP/11/0429 - JUNE 2011 Retainer Fee legal Services
07/30/2011
    10,000.00    
Bill
06/30/2011
  48  
AP/11/0452 - TRAVELLING, BOARDING & LODGING EXP REIMBT
07/30/2011
    3,000.20    
Bill
06/30/2011
  49  
AP/11/0452 - TRAVEL TICKETS EXP
07/30/2011
    1,510.91    
Bill
06/30/2011
  50  
AP/11/0452 - TRAVEL TICKETS EXP
07/30/2011
    1,292.68    
Bill
06/30/2011
  51  
AP/11/0452 - DOMAIN REGN EXP
07/30/2011
    4,470.90    
Bill
07/01/2011
  0059  
AP/11/0453 - JULY 2011 Retainer Fee legal Services
07/31/2011
    10,000.00  
Total David Filler Esq
                  80,274.69  
DTCC
                       
Bill
02/28/2009
       
03/10/2009
    1,950.00    
Bill
05/31/2011
  513465  
AP/11/0396  SPR CREATION CHGS
06/30/2011
    570.00  
Total DTCC
                  2,520.00  
Duane Morris LLP
                       
Bill
06/12/2008
       
06/22/2008
    507.86    
Bill
06/12/2008
       
06/22/2008
    401.00    
Bill
06/12/2008
       
06/22/2008
    555.32    
Bill
06/12/2008
       
06/22/2008
    405.00    
Bill
07/22/2008
       
08/01/2008
    3,975.00    
Bill
07/22/2008
       
08/01/2008
    265.80    
Bill
07/22/2008
       
08/01/2008
    265.00  

 
 
6

--------------------------------------------------------------------------------

 
 

 
Bill
08/08/2008
       
08/18/2008
    2,376.40    
Bill
08/08/2008
       
08/18/2008
    530.00    
Bill
08/08/2008
       
08/18/2008
    540.86    
Bill
08/08/2008
       
08/18/2008
    1,060.00    
Bill
08/22/2008
       
09/01/2008
    2,665.00    
Bill
08/27/2008
       
09/06/2008
    1,055.00    
Bill
08/29/2008
       
09/08/2008
    6,217.00    
Bill
09/11/2008
       
09/21/2008
    3,560.00    
Bill
09/23/2008
       
10/03/2008
    285.00    
Bill
10/20/2008
       
10/30/2008
    280.00    
Bill
10/27/2009
 
VARIOUS
 
LEGAL FEES
11/06/2009
    5,823.13  
Total Duane Morris LLP
                  30,767.37  
EDC
                       
Bill
07/01/2010
  38482403  
AP/10/0171 - MONTHLY RENT JUNE 10
07/31/2010
    298.42    
Bill
07/01/2010
  384482286  
AP/10/0179 - MONTHLY RENT JULY 10
07/31/2010
    2,649.21    
Bill
08/01/2010
  38482499  
AP/10/0215 - MONTHLY RENT AUG 10
08/31/2010
    2,649.21    
Bill
08/17/2010
 
FC250
 
AP/10/0215 - MONTHLY RENT AUG 10 - FIN CHGS
09/16/2010
    151.33    
Bill
09/01/2010
  38482595  
AP/10/0215 - MONTHLY RENT SEP 10
10/01/2010
    2,834.04    
Bill
10/01/2010
  38482698  
AP/10/0215 - MONTHLY RENT OCT 10
10/31/2010
    2,834.04    
Bill
11/01/2010
 
NOV RENT
 
AP/10/0317 - MONTHLY RENT NOV 11
12/01/2010
    2,834.04    
Bill
12/01/2010
  38482896  
AP/10/0274 - MONTHLY RENT DEC 10
12/31/2010
    2,834.04    
Bill
01/01/2011
  38482991  
AP/10/0266 - MONTHLY RENT JAN 11
01/31/2011
    2,834.04    
Bill
02/01/2011
  38483102  
AP/10/0320 - MONTHLY RENT FEB 11
03/03/2011
    2,834.04    
Bill
03/01/2011
  38483193  
AP/10/0372 - MONTHLY RENT FEB 11
03/31/2011
    2,834.04    
Bill
03/08/2011
  38483271  
AP/10/0372 - KEY CHARGES
04/07/2011
    5.00    
Bill
04/01/2011
  38483295  
AP/10/0372 - APRIL RENT
05/01/2011
    2,834.04    
Bill
05/01/2011
  38483386  
AP/10/0389 - MAY RENT
05/31/2011
    2,834.04    
Bill
05/31/2011
 
FC565
 
AP/10/0399 - FINANCE CHARGES - PAT DUE
06/30/2011
    680.69    
Bill
06/01/2011
  38483476  
AP/10/0399 - JUNE RENT
07/01/2011
    2,834.04    
Bill
07/01/2011
  38483580  
AP/10/0439 - JULY RENT
07/31/2011
    2,834.04    
Bill
08/01/2011
  38483672  
AP/10/0464 - JULY RENT
08/31/2011
    2,834.04    
Bill
09/01/2011
  38483748  
AP/11/0500 - SEP RENT
10/01/2011
    2,834.04    
Bill
10/01/2011
  38483867  
AP/11/0506 - JULY RENT
10/31/2011
    2,834.04  
Total EDC
                  46,110.42  

 
 
7

--------------------------------------------------------------------------------

 
 
First Insurance Funding Corp
                     
Bill
04/30/2011
 
APRIL pROD
 
AP/10/0385 -PROD PREMIUM
05/30/2011
    558.57  
Total First Insurance Funding Corp
                  558.57  
Friedman LLP
                       
General Journal
12/31/2006
 
JTC-75
 
Reclass
      6,720.75    
Bill
09/28/2007
  428556    
10/08/2007
    8,393.21  
Total Friedman LLP
                  15,113.96  
Ganfer & Shore LLP
                       
Bill
11/25/2008
  24625  
Legal Fees
12/05/2008
    5,308.25    
Bill
03/08/2010
  37372  
AP/10/0117 - LEGAL FEES
04/07/2010
    380.00    
Bill
03/31/2010
  38454  
AP/10/0136 - LEGAL FEES
04/30/2010
    239.60  
Total Ganfer & Shore LLP
                  5,927.85  
Greenberg Traurig LLP
                       
Bill
08/12/2009
  2482937  
LEGAL FEES INV # 2482937
08/22/2009
    14,251.50    
Bill
09/10/2009
  2503590  
LEGAL FEES INV # 2503590
09/20/2009
    18,485.24    
Bill
10/08/2009
  2525251  
LEGAL FEES INV # 225251
10/18/2009
    1,120.00  
Total Greenberg Traurig LLP
                  33,856.74  
HAYDEN IR
                       
Bill
08/18/2010
  1  
AP/10/0214 - PR EXP
09/17/2010
    3,500.00    
Bill
09/14/2010
  2  
AP/10/0217 - PR EXP
10/14/2010
    3,643.00    
Bill
10/13/2010
  3  
AP/10/0227 - PR EXP
11/12/2010
    3,593.00    
Bill
12/15/2010
  5  
AP/10/0273 - PR EXP
01/14/2011
    3,500.00  
Total HAYDEN IR
                  14,236.00  

 
 
8

--------------------------------------------------------------------------------

 
 
Hogan & Hartson
                     
Bill
01/21/2010
  1844756  
AP/09/0060 - EPA EXPENSES
01/31/2010
    1,443.75    
Bill
01/31/2010
  1851270  
AP/09/0076 - EPA EXPENSES
03/02/2010
    1,050.00    
Bill
03/18/2010
  1856472  
AP/09/0122 - EPA EXPENSES
04/17/2010
    4,462.50    
Bill
04/23/2010
  1864253  
AP/09/0144 - EPA EXPENSES
05/23/2010
    2,440.51  
Total Hogan & Hartson
                  9,396.76  
Internal Revenue Service
                       
General Journal
10/31/2008
 
JC 124
 
Reclass
      1,535.15  
Total Internal Revenue Service
                  1,535.15  
IRG
                       
Bill
05/17/2010
 
JUNE 2010
 
AP/09/0158 - INVESTOR RELATIONS-JUNE
06/16/2010
    6,000.00  
Total IRG
                  6,000.00  
Jet Environemntal
                       
Bill
10/19/2009
  09-344  
EPA FILING FEES
10/29/2009
    1,780.00  
Total Jet Environemntal
                  1,780.00  
Lowenstein Sandler PC
                       
Bill
01/31/2010
  562687  
AP/09/0029 - LEGAL FEES FOR JAN 10
02/10/2010
    74,660.10    
Bill
01/31/2010
  557473  
AP/09/0082 - LEGAL FEES FOR JAN 10
03/02/2010
    3,873.12    
Bill
01/31/2010
  557474  
AP/09/0082 - LEGAL FEES FOR JAN 10
03/02/2010
    5,873.00    
Bill
01/31/2010
  559607  
AP/09/0082 - LEGAL FEES FOR JAN 10
03/02/2010
    4,224.00    
Bill
01/31/2010
  562644  
AP/09/0082 - LEGAL FEES FOR JAN 10
03/02/2010
    16,961.16    
Bill
02/28/2010
  564290  
AP/09/0101 - LEGAL FEES FOR FEB 10
03/30/2010
    123,998.13    
Bill
04/23/2010
  568073  
AP/09/0138 - LEGAL FEES FOR MARCH 10
05/23/2010
    21,745.69  

 
 
9

--------------------------------------------------------------------------------

 
 

 
Bill
04/23/2010
 
568074
AP/09/0138 - LEGAL FEES FOR MARCH 10
05/23/2010
 
73,270.72
 
Bill
04/30/2010
 
570249-UNRECORD
AP/09/0149 - LEGAL FEES FOR APRIL 10
05/30/2010
 
17,566.96
 
Bill
05/31/2010
 
571256
AP/09/0181 - LEGAL FEES FOR MAY 10
06/30/2010
 
9,509.35
 
Bill
07/31/2010
 
STMT 07/30/10
AP/09/0199 - BAL LEGAL FEES FOR JULY 10
08/30/2010
 
5,012.39
Total Lowenstein Sandler PC
             
356,694.62
MARCUM LLP
                 
Bill
02/28/2011
 
FEB INVOICE
AP/10/0387 - AUDIT FEES 10K and Q WORK
03/30/2011
 
11,000.00
 
Bill
03/31/2011
 
MARCH INVOICE
AP/10/0388 - AUDIT  Q1 AND OTHER ISSUES
04/30/2011
 
45,500.00
 
Bill
09/30/2011
 
198991
AP/10/0520 - AUDIT  Q3 AND OTHER ISSUES
10/30/2011
 
5,000.00
Total MARCUM LLP
             
61,500.00
Marketwire Inc
                 
Bill
01/31/2010
 
1651612
AP/10/0081 - INVESTOR RELATIONS
03/02/2010
 
4,706.25
Total Marketwire Inc
             
4,706.25
Martin Marion
                 
Bill
07/05/2011
 
RETINAER
AP/11/0450 - BUSINESS DEVELOPMENT EXP
08/04/2011
 
5,000.00
Total Martin Marion
             
5,000.00
Michael DiGiovana
                  General Journal
12/31/2007
 
adj 9
11,500.00
        General Journal
01/31/2009
 
AE/9Q/15
-483.22
        General Journal
02/01/2009
 
AE/9Q/15R
REVERSAL OF ADJ ENTRY AS OF 01/31/09
   
483.22
 
General Journal
04/30/2009
 
AE/2Q/09/15
-483.22
       
General Journal
05/01/2009
 
AE/2Q/9/R15
REVERSAL OF 04/30/09 AE
   
483.22
 
General Journal
07/31/2009
 
AJE/Q3-09/4
-483.22
       
General Journal
08/01/2009
 
AJE/Q3-09/7
     
483.22
Total Michael DiGiovana
             
11,500.00

 
 
10

--------------------------------------------------------------------------------

 
 
Mike O'Reilly
                     
General Journal
12/31/2006
 
JTC-73
 
Reclass
      53,150.09  
Total Mike O'Reilly
                  53,150.09  
MINUTEMAN PRESS
                       
Bill
10/14/2010
    44730  
AP/10/0225 - BUSINESS CARDS PRINT CHGS
11/13/2010
    17.38  
Total MINUTEMAN PRESS
                    17.38  
NEW MILLENNIUM PR COMMUNICATIONS INC
                         
Bill
08/18/2010
    403701  
AP/10/0216 - PROFESSIONAL FEES - IR SEP 10
09/17/2010
    5,000.00  
Total NEW MILLENNIUM PR COMMUNICATIONS INC
                    5,000.00  
NORTH 6TH AGENCY INC
                         
Bill
01/17/2011
    11-2A  
AP/10/00296 - Retainer and New Web Design
02/16/2011
    4,500.00    
Bill
02/01/2011
    101177121  
AP/10/00327 - PR work
03/03/2011
    295.00  
Total NORTH 6TH AGENCY INC
                    4,795.00  
OLSHAN GRUNDMAN FROME ROSENZWEIG LLP
                         
Bill
03/07/2011
    153544  
AP/11/0336 - GENERAL CORP MATTERS
04/06/2011
    23,106.78    
Bill
03/31/2011
    154299  
AP/11/0357 - GENERAL CORP MATTERS
04/30/2011
    19,405.05    
Bill
05/31/2011
    155387  
AP/11/0434 - GENERAL CORP MATTERS
06/30/2011
    3,053.31    
Bill
07/01/2011
    154807  
AP/11/0440 - GENERAL CORP MATTERS
07/31/2011
    7,461.56    
Bill
07/15/2011
    155880  
AP/11/0463 - GENERAL CORP MATTERS
08/14/2011
    3,220.00    
Bill
08/04/2011
    156435  
AP/11/0469 - GENERAL CORP MATTERS
09/03/2011
    567.70    
Bill
08/11/2011
    156761  
AP/11/0466 - GENERAL CORP MATTERS
09/10/2011
    1,011.72  
Total OLSHAN GRUNDMAN FROME ROSENZWEIG LLP
                    57,826.12  

 
 
11

--------------------------------------------------------------------------------

 
 
OSTROW KAUFMAN LLP
                     
Bill
05/18/2011
  2656  
AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY
06/17/2011
    1,498.00    
Bill
05/18/2011
  2658  
AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY
06/17/2011
    460.00    
Bill
05/18/2011
  2659  
AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY
06/17/2011
    400.00    
Bill
05/18/2011
  2657  
AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY
06/17/2011
    120.00  
Total OSTROW KAUFMAN LLP
                  2,478.00  
Philip Tierno
                       
General Journal
12/31/2006
 
JTC-72
 
Reclass
      70,000.00    
General Journal
01/31/2008
 
JC 10
          7,000.00    
General Journal
02/28/2008
 
JC 11
          7,000.00    
General Journal
03/31/2008
 
JC 12
          7,000.00    
General Journal
04/30/2008
 
JC 13
          7,000.00    
General Journal
05/31/2008
 
JC 29
          7,000.00    
General Journal
06/30/2008
 
JC 30
          7,000.00  

 
 
12

--------------------------------------------------------------------------------

 
 

 
General Journal
07/31/2008
 
JC 31
        7,000.00    
General Journal
08/31/2008
 
JC 32
        7,000.00    
General Journal
09/30/2008
 
JC 33
        7,000.00    
General Journal
10/31/2008
 
JC 34
        7,000.00    
General Journal
11/30/2008
 
JC 35
        7,000.00    
General Journal
12/31/2008
 
JC 36
        7,000.00    
General Journal
01/29/2009
 
JC 97
        7,000.00    
General Journal
10/31/2009
 
AE11
TO RECORD AMOUNTS DUE PHILIP TIERNO FOR Q4
    21,000.00    
General Journal
01/31/2010
 
AE/10Q/11
TO RECORD TIERNO CONSULTING FEES FOR Q1
    21,000.00    
General Journal
04/30/2010
 
AE/2Q/10/13
TO RECORD TIERNO CONSULTING FEES FOR Q2
    21,000.00    
General Journal
07/31/2010
 
AJE/Q3/10
RECORD 3RD QTR CONSULTING FEE CAPITALIZED
    21,000.00    
General Journal
10/31/2010
 
AJE/Q3-09/8
Tierno Q4
      21,000.00    
General Journal
01/31/2011
 
ADJ_2011_Q5
Record Q1-2011 expense
      21,000.00    
General Journal
04/30/2011
 
ADJ_2011_Q2
Record Q2-2011 expense
      21,000.00    
General Journal
07/31/2011
 
ADJ_2011_Q3
PHILIP TIERN'S COST CAPITALIZED $7K PM
      21,000.00    
Bill
12/31/2007
     
01/10/2008
    84,000.00    
Bill
02/17/2009
     
02/27/2009
    7,000.00    
Bill
03/31/2009
     
04/10/2009
    7,000.00    
Bill
04/30/2009
     
05/10/2009
    7,000.00  

 
 
13

--------------------------------------------------------------------------------

 
 

 
Bill
05/31/2009
       
06/10/2009
    7,000.00    
Bill
06/30/2009
       
07/10/2009
    7,000.00    
Bill
07/31/2009
       
08/10/2009
    7,000.00  
Total Philip Tierno
                  455,000.00  
PR NEWSWIRE - PRO ACTIVE
                       
Bill
06/30/2011
  101286616  
AP/11/0444 - IR SERVICES
07/30/2011
    1,360.00    
Bill
06/30/2011
  1012813978  
AP/11/0444 - IR SERVICES
07/30/2011
    400.00    
Bill
06/30/2011
  101281404  
AP/11/0444 - IR SERVICES
07/30/2011
    400.00    
Bill
06/30/2011
  101281397  
AP/11/0444 - IR SERVICES
07/30/2011
    400.00  
Total PR NEWSWIRE - PRO ACTIVE
                  2,560.00  
PR NEWSWIRE ASSOCIATION LLC
                       
Bill
01/31/2011
 
954816-JAN 2011
 
AP/10/0314 INVESTOR RELATIONS EXP
03/02/2011
    4,490.00    
Bill
02/03/2011
  77121  
AP/10/0358 INVESTOR RELATIONS EXP
03/05/2011
    795.00    
Bill
02/28/2011
  96528  
AP/10/0358 INVESTOR RELATIONS EXP
03/30/2011
    1,005.00    
Bill
03/01/2011
  97795  
AP/10/0359 INVESTOR RELATIONS EXP
03/31/2011
    795.00    
Bill
03/08/2011
  03028  
AP/10/0359 INVESTOR RELATIONS EXP
04/07/2011
    900.00    
Bill
03/15/2011
  08689  
AP/10/0359 INVESTOR RELATIONS EXP
04/14/2011
    1,005.00    
Bill
03/25/2011
  16933  
AP/10/0359 INVESTOR RELATIONS EXP
04/24/2011
    795.00    
Bill
04/08/2011
  27469  
AP/10/0360 INVESTOR RELATIONS EXP
05/08/2011
    795.00    
Bill
05/31/2011
  101237304  
AP/10/0443 INVESTOR RELATIONS EXP
06/30/2011
    1,110.00    
Bill
05/31/2011
  101245429  
AP/10/0443 INVESTOR RELATIONS EXP
06/30/2011
    1,005.00  
Total PR NEWSWIRE ASSOCIATION LLC
                  12,695.00  
Pratik M Dahule
                       
Bill
09/28/2011
 
LAB ASST-SEP
 
AP/11/0516 - SEP TIME SHEET LAB ASST 106 HRS @ $12 P/HR
10/28/2011
    1,272.00  
Total Pratik M Dahule
                  1,272.00  
Precision IR Inc.
                       
Bill
01/30/2010
 
WA017861
 
AP/10/0046 - IR WEBSITE EXP
02/09/2010
    200.00    
Bill
02/27/2010
 
NA017861
 
AP/10/0116 - IR WEBSITE EXP
03/29/2010
    200.00    
Bill
04/01/2010
  516131  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  5109751  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  508055  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  565590  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  503055  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  561460  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  499733  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  488204  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00    
Bill
04/01/2010
  495796  
AP/10/0134 - IR WEBSITE MAINTENANCE
05/01/2010
    200.00  
Total Precision IR Inc.
                  2,200.00  
ProActive Capital Resources Group LLC
                       
Bill
07/08/2011
  1030  
AP/11/0435 - RETAINER -
08/07/2011
    4,000.00  
Total ProActive Capital Resources Group LLC
                  4,000.00  
Product Safety Labs
                       
Bill
09/01/2011
  1010620  
ap/11/0517 - LAB SUPPLIES
10/01/2011
    3,345.00  
Total Product Safety Labs
                  3,345.00  

 
 
14

--------------------------------------------------------------------------------

 
 
Reed Smith LLP
                     
General Journal
12/31/2007
 
JTC-77
 
Accrual
      1,299.10    
General Journal
12/31/2007
 
AUDIT JC 3
 
Accrual to match Reed Smith outstanding balance
    73,477.66    
General Journal
04/17/2008
 
JC 8
          35,850.95    
Credit
10/31/2010
 
CREDIT
 
AP/10/0248 CREIDT GIVEN AS AGREED
      -58,448.29    
General Journal
10/29/2010
 
AJE/Q3-09/4
 
legal fees Reed Smith for Q4 2010
      -50,000.00    
Bill
12/28/2007
       
01/07/2008
    1,382.28    
Bill
09/27/2010
  2045052  
AP/10/0248 - LEGAL SERVICES
10/27/2010
    59,678.84    
Bill
10/14/2010
  2053286  
AP/10/0222 - LEGAL SERVICES
11/13/2010
    180.90    
Bill
10/14/2010
  2053285  
AP/10/0222 - LEGAL SERVICES
11/13/2010
    301.50    
Bill
10/31/2010
  2065720  
AP/10/0256 - LEGAL SERVICES-VARIOUS CORP MATTERS
11/30/2010
    32,114.65    
Bill
10/31/2010
  2065701  
AP/10/0256 - LEGAL SERVICES-2010 PUBLIC OFFERINGS
11/30/2010
    35,000.00    
Bill
01/17/2011
  2067736  
AP/10/0297 - LEGAL SERVICES
02/16/2011
    3,000.00    
Bill
01/17/2011
  2035559  
AP/10/0297 - LEGAL SERVICES
02/16/2011
    2,036.70    
Bill
01/17/2011
  2083680  
AP/10/0297 - LEGAL SERVICES
02/16/2011
    863.50    
Bill
01/17/2011
  2065720  
AP/10/0297 - LEGAL SERVICES
02/16/2011
    110.24  
Total Reed Smith LLP
                  136,848.03  
RG CONSULTING
                       
Bill
08/01/2010
  2042  
AP/10/0218 - PR EXP
08/31/2010
    300.00  
Total RG CONSULTING
                  300.00  
RUCHITA PATEL
                       
Bill
07/31/2011
 
LAB ASSIT
 
AP/11/0470 - TIME SHEET LAB ASSISTANT
08/30/2011
    1,740.00  
Total RUCHITA PATEL
                  1,740.00  
SAMI SASSOUN
                       
Bill
02/17/2011
  276  
AP/10/0321 - JAN RETAINER
03/19/2011
    4,000.00  
Total SAMI SASSOUN
                  4,000.00  

 
 
15

--------------------------------------------------------------------------------

 
 
Special Counsel
                     
Bill
12/31/2009
  4011110  
AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION
01/10/2010
    1,495.00    
Bill
12/31/2009
  3993535  
AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION
01/10/2010
    6,019.00    
Bill
12/31/2009
  3997790  
AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION
01/10/2010
    5,564.00    
Bill
12/31/2009
  4003553  
AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION
01/10/2010
    5,928.00    
Bill
12/31/2009
  4007516  
AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION
01/10/2010
    1,703.00    
Bill
01/31/2010
 
SCI0004261
 
AP/09/0077 - E-MAIL REVEIW FOR SEC INVESTIGATION
03/02/2010
    2,548.00  
Total Special Counsel
                  23,257.00  
Street Disclosure Corporation
                       
Bill
02/24/2011
 
BONU_0211
 
AP/10/0335 - RETAINER FOR SEC CONSULTING
03/26/2011
    5,000.00  
Total Street Disclosure Corporation
                  5,000.00  
Stuti Shah
                       
Bill Pmt -Check
07/15/2011
  1822  
AP/11/437 - LAB ASSISTANT TIME SHEET
      -162.00    
Bill
06/30/2011
 
TIME SHEET
 
AP/11/437 - LAB ASSISTANT TIME SHEET
07/30/2011
    162.00  
Total Stuti Shah
                  0.00  
TOXCEL
                       
Bill
09/30/2011
 
BNG-11-25-09
 
AP/09/0522  EPA EXP
10/30/2011
    8,567.77  
Total TOXCEL
                  8,567.77  
TREASURER - STATE OF NJ
                       
Bill
09/22/2011
  111528110  
AP/11/0511 - PROG ID 004344 - RENEWAL
10/22/2011
    300.00  
Total TREASURER - STATE OF NJ
                  300.00  
UPS
                       
Bill
09/01/2011
  892351  
AP/11/0515 - POSTAGE AND DELIVERY EXP
10/01/2011
    33.43    
Bill
10/01/2011
 
WOR892391
 
AP/11/0508 - POSTAGE AND DELIVERY EXP
10/31/2011
    185.80  
Total UPS
                  219.23  

 
 
16

--------------------------------------------------------------------------------

 
 
Verizon
                     
Bill
11/30/2009
 
NOV 09 BILL
 
AP/09/0047 - TELEPHONE BILL FOR NOV 09
12/10/2009
    713.34    
Bill
02/05/2010
 
FEB 10
 
AP/09/0050 - TELEPHONE BILL FOR JAN 10
02/15/2010
    449.46  
Total Verizon
                  1,162.80  
Verus Consulting Group LLC
                       
Bill
08/01/2010
 
EXP-STMT AUG 10
 
AP/09/0230- REIMBT OF EXP
08/31/2010
    168.60  
Total Verus Consulting Group LLC
                  168.60  
Vini Shah
                       
Bill Pmt -Check
07/15/2011
  1823  
AP/11/00438 - LAB ASSISTANT TIME SHEET
      -150.00    
Bill
06/30/2011
 
TIME SHEET
 
AP/11/00438 - LAB ASSISTANT TIME SHEET
07/30/2011
    150.00  
Total Vini Shah
                  0.00  
Virtual Office Partners LLC
                       
Bill
07/01/2011
  20577  
AP/10/0458- OFFICE ADMINISTRATION OUTSOURCED
07/31/2011
    960.85    
Bill
10/01/2011
  21392  
AP/10/0519- OFFICE ADMINISTRATION OUTSOURCED
10/31/2011
    960.00  
Total Virtual Office Partners LLC
                  1,920.85  
Wilmer & Hale LLP
                       
General Journal
04/30/2010
 
AE/2Q/10/19
 
TO RECLASS ACCRUAL 10/31/09
      210,477.78    
Bill
11/30/2009
  2048252  
AP/09/0062 - LEGAL FEES PER NOV 09TIME STMT
12/10/2009
    49,953.08    
Bill
12/31/2009
  2053684  
AP/09/0061 - LEGAL FEES PER DEC 09 TIME STMT
01/10/2010
    76,902.31    
Bill
01/31/2010
  2059577  
AP/09/0078 - LEGAL FEES PER JAN 10 TIME STMT
03/02/2010
    66,817.64    
Bill
03/17/2010
  2063591  
AP/09/0102 - LEGAL FEES PER FEB 10 TIME STMT
04/16/2010
    16,152.66    
Bill
04/21/2010
  2068576  
AP/09/0139 - LEGAL FEES PER MARCH 10 TIME STMT
05/21/2010
    15,658.68    
Bill
04/30/2010
 
UNRECORD
 
AP/09/0148 - LEGAL FEES PER APRIL 10 TIME STMT
05/30/2010
    483.35    
Bill
06/11/2010
  2075643  
AP/09/0182 - LEGAL FEES PER MAY 10 TIME STMT
07/11/2010
    1,542.05    
Bill
08/01/2010
  2079911  
AP/09/0229 - LEGAL FEES AUG 10 TIME STMT
08/31/2010
    2,555.95    
Bill
06/15/2011
  2128929  
AP/09/0442 - LEGAL FEES
07/15/2011
    2,421.20    
Bill
07/15/2011
  2132060  
AP/09/0454 - LEGAL FEES
08/14/2011
    253.01  
Total Wilmer & Hale LLP
                  443,217.71                       2,045,681.50  

 
 
17

--------------------------------------------------------------------------------

 
 
Schedule 2
 
Andrew Kielbania
                         
Check
 
10/9/2008
 
1192
             
-3,000.00
 
Check
 
11/12/2008
 
1201
             
-3,000.00
 
Check
 
12/8/2008
 
1209
             
-3,000.00
 
General
                         
Journal
 
9/30/2008
 
JC 14
 
Conversion of debt
         
-9,000.00
 
General
                         
Journal
 
1/31/2008
 
JC 15
             
9,000.00
 
Check
 
1/8/2009
 
1234
             
-1,000.00
 
General
                         
Journal
 
1/29/2009
 
JC 96
             
10,000.00
 
General
                         
 Journal
 
10/31/2008
 
JC 98
             
5,000.00
 
General
                         
Journal
 
11/30/2008
 
JC 99
             
10,000.00
 
General
                         
Journal
 
12/31/2008
 
JC 100
             
10,000.00
 
General
                         
Journal
 
2/28/2009
 
JC 101
             
10,000.00
 
General
                         
 Journal
 
4/30/2009
 
JC 156
             
10,000.00
 
General
                         
 Journal
 
3/31/2009
 
JC 157
             
10,000.00
 
General
                         
 Journal
 
10/31/2009
 
AE7
             
30,000.00
 
General
                         
Journal
 
1/31/2010
 
AE/10Q/10
TO RECORD Q1 CONSULTING FEES TO ANDY KIEBLANIA
       
General
                         
Journal
 
4/30/2010
 
AE/2Q/10/12
TO RECORD Q2 CONSULTING FEES TO ANDY KIEBLANIA
       
General
                         
Journal
 
7/31/2010
 
AJE/Q3/9
RECORD 3RD QTR CONSULTANCY CHGS CAPITALIZED
     

 
 
 
18

--------------------------------------------------------------------------------

 
 

 
General
                         
Journal
 
10/31/2010
 
AJE/Q3-09/7
 
Kilbenia Q4 deferred comp
       
General
                         
Journal
 
1/31/2011
 
ADJ_2011_Q4
Record Q1-2011 expense
         
General
                         
Journal
 
4/30/2011
 
ADJ_2011_Q2
Record Q1-2011 expense
         
General
                         
Journal
 
7/31/2011
 
ADJ_2011_Q3
Q3 ANDY’s ACCRUAL
           
Bill
 
5/31/2009
 
6/10/2009
   
848
       
10,000.00
 
Bill
 
6/30/2009
 
7/10/2009
   
818
       
10,000.00
 
Bill
 
7/31/2009
 
8/10/2009
   
787
       
10,000.00
                                                     
307,500.00
Stephen J. Browand
                                                     
Bill
 
6/30/2011
 
EXP-MAY
                         
& JUNE
AP/09/0390-MAY & JUNE EXP REIMBT
 07/30/11
68
8,250.98
     
Bill
 
9/30/2011
 
AUG & SEP
 
AP/09/0523-AUG & SEP EXP REIMBT
10/30/2011
 
13,500.00
                                                         
21,750.98
                             
Total
                     
$329,250.98
                           

 
 
19

--------------------------------------------------------------------------------

 
 
Schedule 3
 
Certificate of Designation
For Nevada Corporations
(Pursuant to NRS 78.1955)
BIONEUTRAL GROUP, INC.
File Number: [___________]


Series B Convertible Preferred Stock, to consist of 213,500 shares of the
5,000,000 Authorized shares of Preferred Stock; and have the following terms:


1. Designation, Amount and Par Value.  The series of preferred stock shall be
designated as its Series B Convertible Preferred Stock (the “Preferred Stock”)
and the number of shares so designated shall be 213,500 (which shall not be
subject to increase without the consent of the holders of a majority of the
Preferred Stock (each, a “Holder” and collectively, the “Holders”)).  Each share
of Preferred Stock shall have a par value of $.001 per share and a stated value
equal to the sum of $10 plus all accrued and unpaid dividends to the date of
determination to the extent not previously paid in cash or common stock, par
value $.00001 per share (“Common Stock”) of the Company in accordance with the
terms hereof (the “Stated Value”).


2. Dividends. Except as provided herein, the holders of outstanding shares of
the Preferred Stock shall be entitled to receive cash, stock, or other property,
as dividends when, as, and if declared by the Board of Directors of the Company.
If shares of the Preferred Stock or the common stock of the Company, par value
$0.00001 per share (the "Common Stock") are to be issued as a dividend, any such
shares shall be issued at Market Value. "Market Value" for the Common Stock for
the purposes of this Certificate of Designation shall mean the average of the
bid and ask prices for the Common Stock for the five business days preceding the
declaration of a dividend by the Board of Directors. "Market Value" with respect
to any shares of the Preferred Stock shall be as determined by the Board of
Directors, whose decision shall be final and binding on all parties.


3. Liquidation Rights. Upon the dissolution, liquidation or winding up of the
Company, whether voluntary or involuntary, the holders of the then outstanding
shares of Preferred Stock shall be entitled to receive out of the assets of the
Company for each share of Preferred Stock the Stated Value (the "Liquidation
Rate") before any payment or distribution shall be made on the Common Stock, or
any other class of capital stock of the Company ranking junior to the Preferred
Stock.


(a) The sale, conveyance, exchange or transfer (for cash, shares of stock,
securities or other consideration) of all or substantially all the property and
assets of the Company shall be deemed a dissolution, liquidation or winding up
of the Company for purposes of this Paragraph 3, but the merger, consolidation,
or other combination of the Company into or with any other corporation, or the
merger, consolidation, or other combination of any other corporation into or
with the Company, shall not be deemed a dissolution, liquidation or winding up,
voluntary or involuntary, for purposes of this Paragraph 3. As used herein, the
"merger, consolidation, or other combination" shall include, without limitation,
a forward or reverse triangular merger, or stock exchange of the Company and
any of its subsidiaries with any other corporation.


(b) After the payment to the holders of shares of the Preferred Stock of the
full preferential amounts fixed by this Paragraph 3 for shares of the Preferred
Stock, the holders of the Preferred Stock as such shall have no right or claim
to any of the remaining assets of the Company.
 
 
20

--------------------------------------------------------------------------------

 

 
(c) In the event the assets of the Company available for distribution to the
holders of the Preferred Stock upon dissolution, liquidation or winding up of
the Company shall be insufficient to pay in full all amounts to which such
holders are entitled pursuant to this Paragraph 3, no distribution shall be made
on account of any shares of a class or series of capital stock of the Company
ranking on a parity with the shares of the Preferred Stock, if any, upon such
dissolution, liquidation or winding up unless proportionate distributive amounts
shall be paid on account of the shares of the Preferred Stock, ratably, in
proportion to the full distributive amounts for which holders of all such parity
shares are respectively entitled upon such dissolution, liquidation or winding
up.


4. Conversion of Preferred Stock. At any time, the holder of shares of the
Preferred Stock shall have the right, at such holder's option, to convert any
number of shares of the Preferred Stock into shares of the Common Stock. Such
right to convert shall commence as of the date the shares of such Preferred
Stock are issued to such holder (the "Issue Date") and shall continue thereafter
for a period of five years, such period ending on the fifth anniversary of the
Issue Date. In the event that the holder of the Preferred Stock elects to
convert such shares into Common Stock, the holder shall have 10 days from the
date of such notice in which to tender his shares of Preferred Stock to the
Company.


Any such conversion shall be upon the other following terms and conditions:


(a) Conversion Rate. Subject to adjustment as provided herein, each one (1)
share of the Preferred Stock shall be convertible into one hundred twenty-five
(125) fully paid and nonassessable shares of the Common Stock (the "Conversion
Rate").


(b) Adjustment of Conversion Rate for Dilution and Other Events. In order to
prevent dilution of the rights granted to the holders of shares of the Preferred
Stock, the Conversion Rate will be subject to adjustment from time to time as
follows:


(i) Adjustment of Conversion Rate upon Subdivision or Combination of the Common
Stock. If the Company at any time subdivides (by any stock split, stock
dividend, recapitalization or otherwise) the authorized Common Stock into a
greater number of shares, the Conversion Rate in effect immediately prior to
such subdivision will be proportionately increased. If the Company at any time
combines (by combination, reverse stock split or otherwise) the authorized
Common Stock into a smaller number of shares, the Conversion Rate in effect
immediately prior to such combination will be proportionately reduced.


(ii) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, or
other similar transaction which is effected in such a way that holders of the
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for the
Common Stock is referred to herein as an "Organic Change." Prior to the
consummation of any Organic Change, the Company will make appropriate provision,
in form and substance satisfactory to the holders of a majority of the
outstanding shares of the Preferred Stock, to ensure that each of the holders of
shares of the Preferred Stock will thereafter have the right to acquire and
receive in lieu of or in addition to, as the case may be, the shares of the
Common Stock immediately theretofore acquirable and receivable upon the
conversion of such holder's Preferred Stock, such shares of stock, securities or
assets as may be issued or payable with respect to or in exchange for the number
of shares of the Common Stock immediately theretofore acquirable and receivable
upon the conversion of such holder's shares of the Preferred Stock had such
Organic Change not taken place. In any such case, the Company will make
appropriate provision, in form and substance satisfactory to the holders of a
majority of the outstanding shares of the Preferred Stock, with respect to such
holders' rights and interests to ensure that the provisions of this paragraph
will thereafter be applicable to the Preferred Stock The Company will not effect
any such consolidation or merger, unless prior to the consummation thereof the
successor entity resulting from such consolidation or merger, if other than the
Company, assumes, by written instrument, in form and substance satisfactory to
the holders of a majority of the outstanding shares of the Preferred Stock, the
obligation to deliver to each holder of shares of the Preferred Stock such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, that such holder may be entitled to acquire.
 

 
 
21

--------------------------------------------------------------------------------

 
 
(iii) Notices. Immediately upon any adjustment of the Conversion Rate, the
Company will give written notice of such adjustment to each holder of shares of
the Preferred Stock, setting forth in reasonable detail and certifying the
calculation of such adjustment. The Company will give written notice to each
holder of shares of the Preferred Stock at least 20 days prior to the date on
which the Company closes its books or takes a record with respect to any
dividend or distribution upon the Common Stock, or with respect to any pro rata
subscription offer to holders of the Common Stock. The Company will also give
written notice to each holder of shares of the Preferred Stock at least 20 days
prior to the date on which any Organic Change, dissolution or liquidation will
take place.


(c) Mechanics of Conversion. To convert shares of the Preferred Stock into full
shares of the Common Stock on any date (the "Conversion Date"), the holder
thereof shall (i) deliver or transmit by facsimile to the Company, for receipt
on or prior to l1:59 p.m. Eastern Time, on the Conversion Date, a copy of a
fully executed notice of conversion in the form attached hereto as Attachment A
(the "Conversion Notice"), and (ii) surrender to a common carrier for delivery
to the Company as soon as practicable following such date, the certificates
(each a "Preferred Stock Certificate") representing the shares of the Preferred
Stock being converted, or an indemnification undertaking with respect to such
shares in the case of the loss, theft or destruction thereof, and the originally
executed Conversion Notice. Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder. Within one
business day of the Company's receipt of the originally executed Conversion
Notice and the holder's Preferred Stock Certificate(s), the Company shall issue
and surrender to a common carrier for overnight delivery to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
holder or its designee, for the number of shares of the Common Stock to which
the holder is entitled, or at the holder’s option, delivery of the shares of
Common Stock via the DWAC system to holder’s brokerage account.
 
(d)   Certain Conversion Restrictions.
 
(A) A Holder may not convert shares of Preferred Stock or receive shares of
Common Stock as payment of dividends hereunder to the extent such conversion or
receipt of such dividend payment would result in the Holder, together with any
affiliate thereof, beneficially owning (as determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) and
the rules promulgated thereunder) in excess of 4.999% of the then issued and
outstanding shares of Common Stock, including shares issuable upon conversion
of, and payment of dividends on, the shares of
 
 
22

--------------------------------------------------------------------------------

 
 
Preferred Stock held by such Holder after application of this Section.  Since
the Holder will not be obligated to report to the Company the number of shares
of Common Stock it may hold at the time of a conversion hereunder, unless the
conversion at issue would result in the issuance of shares of Common Stock in
excess of 4.999% of the then outstanding shares of Common Stock without regard
to any other shares which may be beneficially owned by the Holder or an
affiliate thereof, the Holder shall have the authority and obligation to
determine whether the restriction contained in this Section will limit any
particular conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the shares of Preferred Stock are convertible shall be the
responsibility and obligation of the Holder.  The provisions of this Section may
be waived by a Holder (but only as to itself and not to any other Holder) upon
not less than 61 days prior notice to the Company.  Other Holders shall be
unaffected by any such waiver.
 
 
(B) A Holder may not convert shares of Preferred Stock or receive shares of
Common Stock as payment of dividends hereunder to the extent such conversion or
receipt of such dividend payment would result in the Holder, together with any
affiliate thereof, beneficially owning (as determined in accordance with Section
13(d) of the Exchange Act and the rules promulgated thereunder) in excess of
9.999% of the then issued and outstanding shares of Common Stock, including
shares issuable upon conversion of, and payment of dividends on, the shares of
Preferred Stock held by such Holder after application of this Section.  Since
the Holder will not be obligated to report to the Company the number of shares
of Common Stock it may hold at the time of a conversion hereunder, unless the
conversion at issue would result in the issuance of shares of Common Stock in
excess of 9.999% of the then outstanding shares of Common Stock without regard
to any other shares which may be beneficially owned by the Holder or an
affiliate thereof, the Holder shall have the authority and obligation to
determine whether the restriction contained in this Section will limit any
particular conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the shares of Preferred Stock are convertible shall be the
responsibility and obligation of the Holder.  The provisions of this Section may
be waived by a Holder (but only as to itself and not to any other Holder) upon
not less than 61 days prior notice to the Company. Other Holders shall be
unaffected by any such waiver.
 


(e) Record Holder. The person or persons entitled to receive shares of the
Common Stock issue able upon conversion of shares of the Preferred Stock shall
be treated for all purposes as the record holder or holders of such shares of
the Common Stock on the Conversion Date.


(f) Fractional Shares. The Company shall not be required to issue any fraction
of a share of the Common Stock upon any conversion. All shares of the Common
Stock, including fractions thereof, issue able upon conversion of more than one
share of the Preferred Stock shall be aggregated for purposes of determining
whether the conversion would result in the issuance of a fraction of a share of
the Common Stock. If, after such aggregation, the issuance would result in the
issuance of a fraction of a share of the Common Stock, the Company shall round
such fraction of a share of the Common Stock up or down to the nearest whole
share.


(g) Re-issuance of Certificates. In the event of a conversion of less than all
of the shares of the Preferred Stock represented by a particular Preferred Stock
Certificate, the Company shall promptly cause to be issued and delivered to the
holder of such Preferred Stock a new Preferred Stock Certificate representing
the remaining shares of the Preferred Stock which were not corrected.
 
 
23

--------------------------------------------------------------------------------

 

 
5. Reservation of Shares. The Company shall, so long as any of the shares of the
Preferred Stock are outstanding, reserve and keep available out of its
authorized and unissued shares of the Common Stock, solely for the purpose of
effecting the conversion of the shares of the Preferred Stock, the number of
shares of the Common Stock as shall from time to time be sufficient to affect
the conversion of all of the outstanding shares of the Preferred Stock.


6. Lost or Stolen Certificates. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing shares of the Preferred Stock, and, in
the case of loss, theft or destruction, of any indemnification undertaking or
bond, in the Company's discretion, by the holder to the Company and, in the case
of mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new Preferred Stock
Certificate(s) of like tenor and date.
 
7. Voting Rights.  Except as otherwise provided herein and as otherwise required
by law, the Preferred Stock shall have no voting rights.  However, so long as
any shares of Preferred Stock are outstanding, the Company shall not, without
the affirmative vote of the Holders of a majority of the shares of the Preferred
Stock then outstanding, (a) alter or change adversely the powers, preferences or
rights given to the Preferred Stock or alter or amend this Certificate of
Designation, (b) authorize or create any class of stock ranking as to dividends
or distribution of assets upon a Liquidation (as set forth in Section 3) senior
to or otherwise pari passu with the Preferred Stock, (c) amend its certificate
or articles of incorporation or other charter documents so as to affect
adversely any rights of the Holders, (d) increase the authorized number of
shares of Preferred Stock, or (e) enter into any agreement with respect to the
foregoing.
 
 
24

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
NOTICE OF CONVERSION


(To be Executed by the Registered Holder
in order to convert shares of Preferred Stock)


The undersigned hereby elects to convert the number of shares of Series B
Convertible Preferred Stock indicated below, into shares of common stock, par
value $.00001 per share (the “Common Stock”), of BioNeutral Group, Inc., a
Nevada corporation (the “Company”), according to the conditions hereof, as of
the date written below.  If shares are to be issued in the name of a person
other than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.  By tendering this Notice of Conversion, the undersigned hereby covenants
to comply with the prospectus delivery requirements under the Securities Act of
1933, as amended, applicable to it with respect to resales of the shares of
Common Stock issuable upon the conversion requested hereby pursuant to a
registration statement and, in connection therewith, covenants that, unless
otherwise specified below, such shares have been or are intended to be sold in
ordinary brokerage transactions.
 
 

Conversion calculations:     Date to Effect Conversion           Number of
shares of Preferred Stock owned prior to Conversion          
Number of shares of Preferred Stock to be Converted
          Stated Value of shares of Preferred Stock to be Converted          
Number of shares of Common Stock to be Issued           Applicable Conversion
Price           Number of shares of Preferred Stock subsequent to Conversion    
      Signature           Name           Address

 
 
Accepted and Agreed:
BioNeutral Group, Inc.


By:_____________________________________
     Name:
     Title:
 
 
25

--------------------------------------------------------------------------------

 
 
Schedule 4


Certificate of Designation
For Nevada Corporations
(Pursuant to NRS 78.1955)
BIONEUTRAL GROUP, INC.
File Number: [___________]


Series D Convertible Preferred Stock, to consist of 231,100 shares of the
5,000,000 Authorized shares of Preferred Stock; and have the following terms:


1. Designation, Amount and Par Value.  The series of preferred stock shall be
designated as its Series D Convertible Preferred Stock (the “Preferred Stock”)
and the number of shares so designated shall be 231,100 (which shall not be
subject to increase without the consent of the holders of a majority of the
Preferred Stock (each, a “Holder” and collectively, the “Holders”)).  Each share
of Preferred Stock shall have a par value of $.001 per share and a stated value
equal to the sum of $10 plus all accrued and unpaid dividends to the date of
determination to the extent not previously paid in cash or common stock, par
value $.00001 per share (“Common Stock”) of the Company in accordance with the
terms hereof (the “Stated Value”).


2. Dividends. Except as provided herein, the holders of outstanding shares of
the Preferred Stock shall be entitled to receive cash, stock, or other property,
as dividends when, as, and if declared by the Board of Directors of the Company.
If shares of the Preferred Stock or the common stock of the Company, par value
$0.00001 per share (the "Common Stock") are to be issued as a dividend, any such
shares shall be issued at Market Value. "Market Value" for the Common Stock for
the purposes of this Certificate of Designation shall mean the average of the
bid and ask prices for the Common Stock for the five business days preceding the
declaration of a dividend by the Board of Directors. "Market Value" with respect
to any shares of the Preferred Stock shall be as determined by the Board of
Directors, whose decision shall be final and binding on all parties.


3. Liquidation Rights. Upon the dissolution, liquidation or winding up of the
Company, whether voluntary or involuntary, the holders of the then outstanding
shares of Preferred Stock shall be entitled to receive out of the assets of the
Company for each share of Preferred Stock the Stated Value (the "Liquidation
Rate") before any payment or distribution shall be made on the Common Stock, or
any other class of capital stock of the Company ranking junior to the Preferred
Stock.


(a) The sale, conveyance, exchange or transfer (for cash, shares of stock,
securities or other consideration) of all or substantially all the property and
assets of the Company shall be deemed a dissolution, liquidation or winding up
of the Company for purposes of this Paragraph 3, but the merger, consolidation,
or other combination of the Company into or with any other corporation, or the
merger, consolidation, or other combination of any other corporation into or
with the Company, shall not be deemed a dissolution, liquidation or winding up,
voluntary or involuntary, for purposes of this Paragraph 3. As used herein, the
"merger, consolidation, or other combination" shall include, without limitation,
a forward or reverse triangular merger, or stock exchange of the Company and
any of its subsidiaries with any other corporation where the Company is not the
surviving entity.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) After the payment to the holders of shares of the Preferred Stock of the
full preferential amounts fixed by this Paragraph 3 for shares of the Preferred
Stock, the holders of the Preferred Stock as such shall have no right or claim
to any of the remaining assets of the Company.


(c) In the event the assets of the Company available for distribution to the
holders of the Preferred Stock upon dissolution, liquidation or winding up of
the Company shall be insufficient to pay in full all amounts to which such
holders are entitled pursuant to this Paragraph 3, no distribution shall be made
on account of any shares of a class or series of capital stock of the Company
ranking on a parity with the shares of the Preferred Stock, if any, upon such
dissolution, liquidation or winding up unless proportionate distributive amounts
shall be paid on account of the shares of the Preferred Stock, ratably, in
proportion to the full distributive amounts for which holders of all such parity
shares are respectively entitled upon such dissolution, liquidation or winding
up.


4. Conversion of Preferred Stock. At any time, the holder of shares of the
Preferred Stock shall have the right, at such holder's option, to convert any
number of shares of the Preferred Stock into shares of the Common Stock. Such
right to convert shall commence as of the date the shares of such Preferred
Stock are issued to such holder (the "Issue Date") and shall continue thereafter
for a period of five years, such period ending on the fifth anniversary of the
Issue Date. In the event that the holder of the Preferred Stock elects to
convert such shares into Common Stock, the holder shall have 10 days from the
date of such notice in which to tender his shares of Preferred Stock to the
Company.


Any such conversion shall be upon the other following terms and conditions:


(a) Conversion Rate. Subject to adjustment as provided herein, each one (1)
share of the Preferred Stock shall be convertible into one hundred twenty-five
(125) fully paid and nonassessable shares of the Common Stock (the "Conversion
Rate").


(b) Adjustment of Conversion Rate for Dilution and Other Events. In order to
prevent dilution of the rights granted to the holders of shares of the Preferred
Stock, the Conversion Rate will be subject to adjustment from time to time as
follows:


(i) Adjustment of Conversion Rate upon Subdivision or Combination of the Common
Stock. If the Company at any time subdivides (by any stock split, stock
dividend, recapitalization or otherwise) the authorized Common Stock into a
greater number of shares, the Conversion Rate in effect immediately prior to
such subdivision will be proportionately increased. If the Company at any time
combines (by combination, reverse stock split or otherwise) the authorized
Common Stock into a smaller number of shares, the Conversion Rate in effect
immediately prior to such combination will be proportionately reduced.


(ii) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, or
other similar transaction which is effected in such a way that holders of the
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for the
Common Stock is referred to herein as an "Organic Change." Prior to the
consummation of any Organic Change, the Company will make appropriate provision,
in form and substance satisfactory to the holders of a majority of the
outstanding shares of the
 
 
27

--------------------------------------------------------------------------------

 
 
Preferred Stock, to ensure that each of the holders of shares of the Preferred
Stock will thereafter have the right to acquire and receive in lieu of or in
addition to, as the case may be, the shares of the Common Stock immediately
theretofore acquirable and receivable upon the conversion of such holder's
Preferred Stock, such shares of stock, securities or assets as may be issued or
payable with respect to or in exchange for the number of shares of the Common
Stock immediately theretofore acquirable and receivable upon the conversion of
such holder's shares of the Preferred Stock had such Organic Change not taken
place. In any such case, the Company will make appropriate provision, in form
and substance satisfactory to the holders of a majority of the outstanding
shares of the Preferred Stock, with respect to such holders' rights and
interests to ensure that the provisions of this paragraph will thereafter be
applicable to the Preferred Stock The Company will not effect any such
consolidation or merger, unless prior to the consummation thereof the successor
entity resulting from such consolidation or merger, if other than the Company,
assumes, by written instrument, in form and substance satisfactory to the
holders of a majority of the outstanding shares of the Preferred Stock, the
obligation to deliver to each holder of shares of the Preferred Stock such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, that such holder may be entitled to acquire.


(iii) Notices. Immediately upon any adjustment of the Conversion Rate, the
Company will give written notice of such adjustment to each holder of shares of
the Preferred Stock, setting forth in reasonable detail and certifying the
calculation of such adjustment. The Company will give written notice to each
holder of shares of the Preferred Stock at least 20 days prior to the date on
which the Company closes its books or takes a record with respect to any
dividend or distribution upon the Common Stock, or with respect to any pro rata
subscription offer to holders of the Common Stock. The Company will also give
written notice to each holder of shares of the Preferred Stock at least 20 days
prior to the date on which any Organic Change, dissolution or liquidation will
take place.


(c) Mechanics of Conversion. To convert shares of the Preferred Stock into full
shares of the Common Stock on any date (the "Conversion Date"), the holder
thereof shall (i) deliver or transmit by facsimile to the Company, for receipt
on or prior to l1:59 p.m. Eastern Time, on the Conversion Date, a copy of a
fully executed notice of conversion in the form attached hereto as Attachment A
(the "Conversion Notice"), and (ii) surrender to a common carrier for delivery
to the Company as soon as practicable following such date, the certificates
(each a "Preferred Stock Certificate") representing the shares of the Preferred
Stock being converted, or an indemnification undertaking with respect to such
shares in the case of the loss, theft or destruction thereof, and the originally
executed Conversion Notice. Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder. Within one
business day of the Company's receipt of the originally executed Conversion
Notice and the holder's Preferred Stock Certificate(s), the Company shall issue
and surrender to a common carrier for overnight delivery to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
holder or its designee, for the number of shares of the Common Stock to which
the holder is entitled, or at the holder’s option, delivery of the shares of
Common Stock via the DWAC system to holder’s brokerage account.
 
(e)  Certain Conversion Restrictions.

 
28

--------------------------------------------------------------------------------

 
 
(C) A Holder may not convert shares of Preferred Stock or receive shares of
Common Stock as payment of dividends hereunder to the extent such conversion or
receipt of such dividend payment would result in the Holder, together with any
affiliate thereof, beneficially owning (as determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) and
the rules promulgated thereunder) in excess of 4.999% of the then issued and
outstanding shares of Common Stock, including shares issuable upon conversion
of, and payment of dividends on, the shares of Preferred Stock held by such
Holder after application of this Section.  Since the Holder will not be
obligated to report to the Company the number of shares of Common Stock it may
hold at the time of a conversion hereunder, unless the conversion at issue would
result in the issuance of shares of Common Stock in excess of 4.999% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the shares of Preferred Stock are
convertible shall be the responsibility and obligation of the Holder.  The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than 61 days prior notice to the
Company.  Other Holders shall be unaffected by any such waiver.
 
(D) A Holder may not convert shares of Preferred Stock or receive shares of
Common Stock as payment of dividends hereunder to the extent such conversion or
receipt of such dividend payment would result in the Holder, together with any
affiliate thereof, beneficially owning (as determined in accordance with Section
13(d) of the Exchange Act and the rules promulgated thereunder) in excess of
9.999% of the then issued and outstanding shares of Common Stock, including
shares issuable upon conversion of, and payment of dividends on, the shares of
Preferred Stock held by such Holder after application of this Section.  Since
the Holder will not be obligated to report to the Company the number of shares
of Common Stock it may hold at the time of a conversion hereunder, unless the
conversion at issue would result in the issuance of shares of Common Stock in
excess of 9.999% of the then outstanding shares of Common Stock without regard
to any other shares which may be beneficially owned by the Holder or an
affiliate thereof, the Holder shall have the authority and obligation to
determine whether the restriction contained in this Section will limit any
particular conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the shares of Preferred Stock are convertible shall be the
responsibility and obligation of the Holder.  The provisions of this Section may
be waived by a Holder (but only as to itself and not to any other Holder) upon
not less than 61 days prior notice to the Company. Other Holders shall be
unaffected by any such waiver.
 


(e) Record Holder. The person or persons entitled to receive shares of the
Common Stock issuable upon conversion of shares of the Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of the
Common Stock on the Conversion Date.


(f) Fractional Shares. The Company shall not be required to issue any fraction
of a share of the Common Stock upon any conversion. All shares of the Common
Stock, including fractions thereof, issue able upon conversion of more than one
share of the Preferred Stock shall be aggregated for purposes of determining
whether the conversion would result in the issuance of a fraction of a share of
the Common Stock. If, after such aggregation, the issuance would result in the
issuance of a fraction of a share of the Common Stock, the Company shall round
such fraction of a share of the Common Stock up or down to the nearest whole
share.
 
 
29

--------------------------------------------------------------------------------

 
 
(g) Re-issuance of Certificates. In the event of a conversion of less than all
of the shares of the Preferred Stock represented by a particular Preferred Stock
Certificate, the Company shall promptly cause to be issued and delivered to the
holder of such Preferred Stock a new Preferred Stock Certificate representing
the remaining shares of the Preferred Stock which were not corrected.


5. Reservation of Shares. The Company shall, so long as any of the shares of the
Preferred Stock are outstanding, reserve and keep available out of its
authorized and unissued shares of the Common Stock, solely for the purpose of
effecting the conversion of the shares of the Preferred Stock, the number of
shares of the Common Stock as shall from time to time be sufficient to affect
the conversion of all of the outstanding shares of the Preferred Stock.


6. Lost or Stolen Certificates. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing shares of the Preferred Stock, and, in
the case of loss, theft or destruction, of any indemnification undertaking or
bond, in the Company's discretion, by the holder to the Company and, in the case
of mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new Preferred Stock
Certificate(s) of like tenor and date.
 
7. Voting Rights.  Except as otherwise provided herein and as otherwise required
by law, the Preferred Stock shall have no voting rights.  However, so long as
any shares of Preferred Stock are outstanding, the Company shall not, without
the affirmative vote of the Holders of a majority of the shares of the Preferred
Stock then outstanding, (a) alter or change adversely the powers, preferences or
rights given to the Preferred Stock or alter or amend this Certificate of
Designation, (b) authorize or create any class of stock ranking as to dividends
or distribution of assets upon a Liquidation (as set forth in Section 3) senior
to or otherwise pari passu with the Preferred Stock, (c) amend its certificate
or articles of incorporation or other charter documents so as to affect
adversely any rights of the Holders, (d) increase the authorized number of
shares of Preferred Stock, or (e) enter into any agreement with respect to the
foregoing.
 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NOTICE OF CONVERSION


(To be Executed by the Registered Holder
in order to convert shares of Preferred Stock)


The undersigned hereby elects to convert the number of shares of Series D
Convertible Preferred Stock indicated below, into shares of common stock, par
value $.00001 per share (the “Common Stock”), of BioNeutral Group, Inc., a
Nevada corporation (the “Company”), according to the conditions hereof, as of
the date written below.  If shares are to be issued in the name of a person
other than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.  By tendering this Notice of Conversion, the undersigned hereby covenants
to comply with the prospectus delivery requirements under the Securities Act of
1933, as amended, applicable to it with respect to resales of the shares of
Common Stock issuable upon the conversion requested hereby pursuant to a
registration statement and, in connection therewith, covenants that, unless
otherwise specified below, such shares have been or are intended to be sold in
ordinary brokerage transactions.
 

Conversion calculations:     Date to Effect Conversion           Number of
shares of Preferred Stock owned prior to Conversion          
Number of shares of Preferred Stock to be Converted
          Stated Value of shares of Preferred Stock to be Converted          
Number of shares of Common Stock to be Issued           Applicable Conversion
Price           Number of shares of Preferred Stock subsequent to Conversion    
      Signature           Name           Address

 
Accepted and Agreed:
BioNeutral Group, Inc.


By:_____________________________________
     Name:
     Title:
 
 
 
31

--------------------------------------------------------------------------------